           Case 1:16-cr-10268-IT Document 420 Filed 07/26/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        *
                                                *
                v.                              *               Criminal No. 16-cr-10268-IT
                                                *
SCHULTZ CHAN, a/k/a Jason Chan,                 *
and SONGJIANG WANG,                             *
                                                *
                Defendants.                     *

                                          MEMORANDUM
                                           July 26, 2019

TALWANI, D.J.

        On December 3, 2018, the court entered Judgments [367], [369] as to Defendants Shultz

Chan and Songjiang Wong. All parties appealed. Notices of Appeal [371], [372], [381].

        The Judgments ordered restitution in an amount to be determined. The parties have filed

additional papers and the court has issued various orders, all concerning the amount of

restitution. The First Circuit has suggested, however, that where a notice of appeal has been

filed, to “eliminate[] any lingering doubts about the district court’s authority to act,” a district

court would be “well-advised to . . . engage[] the gears of the conventional [Federal Rule of

Appellate Procedure] 12.1(b) protocol, and to . . . request[] a temporary remand.” United States

v. Naphaeng, 906 F.3d 173, 178 n.3 (1st Cir. 2018).

        The court requests a temporary remand under Rule 12.1(b). As indicated on the

Judgments, the court intends to issue an order as to the amount of restitution to be paid. The

court states further that the amount of restitution sought raises substantial issues that the court

intends to address. The government, as the party seeking restitution for the victim, shall notify

the circuit clerk of this Memorandum. See Fed. R. App. P. 12.1(a).

                                                        /s/ Indira Talwani
                                                        United States District Judge
